                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )   Case No. 17-00141-01-CR-W-DGK
                                                  )
 DIONANDRE GANTER,                                )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On April 20, 2017, the Grand Jury returned a two-count Indictment
charging that on or about March 22, 2017, in the Western District of Missouri, the Defendant,
Dionandre Ganter, having been previously convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly receive and possess a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jeffrey Quinn McCarther and Sean Foley
           Case Agent: Kansas City Police Detective Frank Rorabaugh
     Defense: Lisa G. Nouri
           Investigator: Mark Reeder


OUTSTANDING MOTIONS:
 03/31/2019                             (Ex Parte) EX PARTE MOTION for funds by
                               view47   Dionandre Ganter. Suggestions in opposition/response
                                        due by 4/15/2019 unless otherwise directed by the court.
                                        (Nouri, Lisa) (Entered: 03/31/2019)


 04/15/2019                             (Ex Parte) EX PARTE MOTION for services by
                               view56
                                        Dionandre Ganter. Suggestions in opposition/response
                                        due by 4/29/2019 unless otherwise directed by the court.

                                        (Nouri, Lisa) (Entered: 04/15/2019)


TRIAL WITNESSES:
     Government: 6 with stipulations; 7 without stipulations
     Defendants: 0 witness, not including the Defendant

TRIAL EXHIBITS
     Government: approximately 22 exhibits
     Defendant: no more than 4-5 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     ( x ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 days total
     Government’s case including jury selection: 1.5 day(s)
     Defense case: 0.5 day(s)

STIPULATIONS: Proposed stipulations as to interstate nexus and prior convictions and pending
felony charges.

UNUSUAL QUESTIONS OF LAW: no unusual questions of law

FILING DEADLINES:

       Witness and Exhibit List
              Government: Updated list due on or before April 23, 2019.
                    Proposed Exhibit List filed 4/15/2019 (Doc. #57)
                    Proposed Witness List filed 4/15/2019 (Doc. #58)
              Defense: Updated list due on or before April 23, 2019.
                    Proposed Witness List filed 4/15/2019 (Doc. #59)

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, May 1, 2019.
             Government’s Proposed Jury Instructions & Proposed Voir Dire filed April 10,
             2019 (Doc. ##51 & 54)

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: There may be motions in limine filed. Motions in Limine due on or
       before May 1, 2019.

                                                 2
TRIAL SETTING: Criminal jury trial docket set for May 6, 2019.

      Please note: The parties request the first week of the docket. The Government may have
      a trial on the second week.


IT IS SO ORDERED.




                                                /s/ Lajuana M. Counts
                                                LAJUANA M. COUNTS
                                                UNITED STATES MAGISTRATE JUDGE




                                            3
